              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA
RALPH GAUDINO,

               Plaintiff,

       v.                                              Civil Action No. 18-cv-00930-TJK

SECURITAS SECURITY SERVICES
USA, INC., et al.

               Defendants.

                JOINT MOTION TO AMEND THE SCHEDULING ORDER

       Pursuant to Local Civil Rule 7, the parties, by their counsel, jointly move for entry of the

attached order amending the current Scheduling Order (Minute Order docketed on April 23,

2019) by adding between ten to twelve weeks to each remaining deadlines set forth in the order.

The parties conducted a first voluntary, formal mediation and have engaged in direct negotiations

following the mediation. These efforts have not resulted in resolution. The parties have

scheduled a second round of alternative dispute resolution by employing a nonbinding,

evaluative dispute resolution panel of experienced trial lawyers who maintain an active trial

practice in the courts of the District. Counsel have conferred extensively regarding the desire to

avoid the time, burden and expense of discovery and still explore, in a creative and effective

way, a path to resolution. Counsel believe that employing trial lawyers with extensive

experience trying complicated personal injury cases in this District to evaluate the merits of each

party’s claims and defenses and make recommendations will be more effective than facilitative

mediation at this stage and that it remains in the best interests of the parties to proceed with this

modified form of neutral case evaluation before having to incur the bulk of the costs of litigation.

Submissions and presentation to the panel are to be completed no later than September 6, 2019
with evaluations from the panel expected within a week of in person presentations. Accordingly,

the parties jointly request that the Scheduling Order be amended as follows:

       TASK                          CURRENT DATE                  PROPOSED NEW DATE

Plaintiff’s experts disclosed        07/19/2019                    10/18/2019

Defense experts disclosed            08/23/2019                    11/22/2019

Rebuttal opinions disclosed          09/13/2019                    12/13/2019

Close of discovery                   12/06/2019                    02/21/2020

Post-discovery conference            12/12/2019 at 10 a.m.         02/27/2020 at 10 a.m.



                                             Submitted,

                                             RALPH GAUDINO


                                             /s/ Joseph Cammarata
                                             Joseph Cammarata (DC Bar #389254)
                                             Chaikin, Sherman, Cammarata & Siegel, P.C.
                                             1232 17th Street, N.W.
                                             Washington, D.C. 20036
                                             Tel.: (202) 659-8600
                                             Fax: (202) 659-8680
                                             joe@dc-law.net


                                             SECURITAS SECURITY SERVICES USA, INC.


                                             /s/ James W. Walker
                                             James W. Walker (DC Bar #495552)
                                             VANDEVENTER BLACK LLP
                                             901 East Byrd Street, Ste. 1600
                                             Richmond, VA 23219
                                             Tel.: (804) 237-8800
                                             Fax: (804) 237-8801
                                             jwalker@vanblacklaw.com
MARK BAKER

/s/ Kristin L. McGough_______________________
Kristin L. McGough (DC Bar. No. 991209)
LAW OFFICE OF KRISTIN L. MCGOUGH
400 Fifth Street, N.W., Suite 350
Washington, DC 20001
Tel: (202) 681-6410
Fax: (866) 904-4117
kristin@kmcgoughlaw.com
